
	
		II
		112th CONGRESS
		1st Session
		S. 254
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Franken (for
			 himself, Mr. Grassley,
			 Mrs. Feinstein, Mr. Bennet, Mr.
			 Burr, Mr. Sanders, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce the rape kit backlog and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Justice for Survivors of Sexual
			 Assault Act of 2011.
		2.Rape exam
			 paymentsSection 2010 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4) is amended—
			(1)in subsection
			 (a)(1)—
				(A)by striking
			 entity incurs the full and inserting the following:
			 “entity—
					
						(A)incurs the
				full
						;
				(B)by striking the
			 period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(B)coordinates with
				regional health care providers to notify victims of sexual assault of the
				availability of rape exams at no cost to the
				victims.
						;
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by adding or at the end;
				(B)in paragraph (2),
			 by striking ; or and inserting a period; and
				(C)by striking
			 paragraph (3); and
				(3)in subsection
			 (d), by striking (d) Rule
			 of construction.— and all that follows through the end
			 of paragraph (1) and inserting the following:
				
					(d)Noncooperation
						(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law
				enforcement.
						.
			3.Additional
			 Debbie Smith Grant RequirementsSection 2(f) of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135(f)) is amended to read as
			 follows:
			
				(f)Reports to the
				Attorney General
					(1)In
				generalEach State or unit of local government that receives a
				grant under this section shall submit to the Attorney General, for each year in
				which funds from a grant received under this section is expended, a report at
				such time and in such manner as the Attorney General may reasonably require,
				which contains—
						(A)a summary of the
				activities carried out under the grant and an assessment of whether such
				activities are meeting the needs identified in the application;
						(B)a specific
				breakdown of the number of sexual assault cases that are in a backlog for DNA
				case work;
						(C)the percentage of
				the amounts received under the grant allocated to reducing the backlog of DNA
				case work in sexual assault cases; and
						(D)such other
				information as the Attorney General may require.
						(2)Penalty for
				Noncompliance
						(A)Annual
				listThe Attorney General shall on an annual basis—
							(i)compile a list of
				the States and units of local government receiving a grant under this section
				that have failed to provide the information required under paragraph (1);
				and
							(ii)publish each
				list compiled under clause (i) on the Web site of the Department of
				Justice.
							(B)PenaltyIf
				the Attorney General determines that a State or unit of local government has
				failed to provide the information required under paragraph (1), the Attorney
				General may not award a grant to the State or unit of local government under
				this section for the fiscal year beginning after the fiscal year in which the
				determination was made in an amount that is more than 50 percent of the amount
				the State or unit of local government would have otherwise received under this
				section.
						.
		
